SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 31, 2007 Strategic Hotels & Resorts, Inc. (Exact Name of Registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation) 001-32223 (Commission File Number) 33-1082757(IRS Employer Identification No.) 77 West Wacker Drive, Suite 4600, Chicago, Illinois 60601 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (312) 658-5000 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreement. On July 2007,CTU Holding, S.a.r.l., a wholly owned subsidiary of Strategic Hotel Funding, L.L.C., the operating company of Strategic Hotels & Resorts, Inc. (the “Company”), entered into a Share Purchase Agreement (the “Agreement”) with Societe De Participations Financieres D’Hotellerie and Accor (collectively, the “Sellers”), to acquire from the Sellersall of the shares of capital stock of an entity which owns and operates the hotel Sofitel “Demeure Le Parc” and the restaurant “Le Relais du Parc” (the “Transaction”).The purchase price for the Transaction is approximately €66,500,000. The Transaction closed on July 31, 2007. The foregoing description of the Transaction is qualified in its entirety by reference to theAgreement, which will be attached as an exhibit to the Company's Quarterly Report on Form 10-Qfor the period ended September 30, 2007 which the Company intends to file in
